Judgment and order unanimously reversed on the facts and a new trial granted, with costs to the appellants to abide the event, unless the plaintiff shall, within 10 days, stipulate to reduce the verdict to the sum of $35,000, as of the date of the rendition thereof, in which event the judgment is modified accordingly and, as so modified is, together with the order, affirmed, without costs of this appeal .to any party. Memorandum: We find that the verdict is excessive and that a fair award to the plaintiff would have been $35,000. (Appeal by defendants from judgment and order of Erie Trial Term for plaintiff in an automobile negligence action. The order denied a motion for a new trial.) Present — Williams, P. J., Bastow, Goldman, Halpern and MeClusky, JJ.